Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This office action is responsive to the amendment filed on October 8, 2022. As directed by the amendment claims 1, 9, 10, and 18 have been amended, and claim 19 has been added. Thus, claims 1-19 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra et al (US6694161B2; hereinafter known as “Mehrotra”) in view of Sato et al. (US10349627B2; hereinafter known as “Sato”) in view of Wang et al. (CN102068454B; hereinafter known as “Wang”) in view of Mol (NL1015120C2; hereinafter known as “Mol”). 
	Regarding claim 1, Mehrotra teaches a method for controlling sub-acute ruminal acidosis (SARA) in a dairy cow (See Mehrotra abstract), the method comprising: 
placing a pH sensor in a rumen of the dairy cow (See Mehrotra Figure 1 and see col. 7 lines 6-7); 
obtaining pH data of the rumen utilizing the pH sensor (See Mehrotra col. 7 lines 50-52); 
receiving the pH data by one or more processors (See Mehrotra claim 6, the ph data was received by external receiver which can be computer or mobile phone see col. 6 lines 14-26 and col. 3 lines 39-48 “microprocessor”); 
calculating, utilizing the one or more processors (See Mehrotra col. 3 lines 39-48 microprocessor), a first average of the pH data (See Mehrotra col. 7 lines 12-13, device capable of average and see figure 3 and 5) and a second average of the pH data (See Mehrotra col. 7 lines 12-13, and see figure 3 and 5), the first average associated with a first period of time and the second average associated with a second period of time (See Mehrotra Figure 3 and 4 capable of monitoring over time and location and the pH can be averaged see col. 7 lines 12-13); 
	Mehrotra teaches control system based on a set of rules (See Mehrotra col. 3 lines 33-48, microprocessor serves as a control device) the first average (See Mehrotra col. 7 lines 12-13, device capable of average and see figure 3 and 5), the second average (See Mehrotra col. 7 lines 12-13, and see figure 3 and 5), wherein the system comprises a first input, a second input (See Mehrotra col. 3 lines 33-49, sensor inputs), and an output (See Mehrotra Figure 3 and 4, outputs pH data); and utilizing the control system based on the first average and the second average (See Mehrotra col. 3 lines 33-48, microprocessor serves as a control device using data collected).
Mehrotra is silent to generating, utilizing the one or more processors, a plurality of pH classes based on a plurality of predefined pH ranges, each of the plurality of pH classes corresponding to a respective predefined pH range of the plurality of predefined pH;
 generating, utilizing the one or more processors, a plurality of sodium bicarbonate classes based on a plurality of predefined sodium bicarbonate mass ranges, each of the plurality of sodium bicarbonate classes corresponding to a respective predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges; 
	a fuzzy control system comprising a respective sodium bicarbonate class of the plurality of sodium bicarbonate classes the pair of pH classes comprising a first pH class of the plurality of pH classes and a second pH class of the plurality of pH classes, the first pH class, the second pH class;
determining an amount of bicarbonate sodium to add to a water supply of the dairy cow.
Sato teaches utilizing the one or more processor, a plurality of pH classes based on a plurality of predefined pH ranges, each of the plurality of pH classes corresponding to a respective predefined pH range of the plurality of predefined pH ranges (See Sato col. 6 lines 29-34, normal is 7-6 and acidosis is 5.5 or lower), the pair of pH classes comprising a first pH class of the plurality of pH classes (See Sato col. 6 lines 29-34,) and a second pH class of the plurality of pH classes (See Sato col. 6 lines 29-34,), the first pH class, the second pH class (See Sato col. 6 lines 29-34, normal is 7-6 and acidosis is 5.5 or lower). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Mehrotra with a plurality of pH classes based on a plurality of predefined pH ranges, each of the plurality of pH classes corresponding to a respective pre-defined pH range of the plurality of pre-defined pH ranges like taught by Sato in order to provide Mehrotra’s method with criteria for rumen acidosis when measuring rumen pH (See Sato col. 6 line 33-34).	Mehrotra in view of Sato is silent to generating, utilizing the one or more processors, a plurality of sodium bicarbonate classes based on a plurality of predefined sodium bicarbonate mass ranges, each of the plurality of sodium bicarbonate classes corresponding to a respective predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges; 	
A fuzzy control system comprising a respective sodium bicarbonate class of the plurality of sodium bicarbonate classes;
determining an amount of sodium bicarbonate to add to a water supply of the dairy cow,
compensating SARA in the dairy cow by feeding, the amount of sodium bicarbonate to the dairy cow.
Wang teaches utilizing the one or more processors, a plurality of sodium bicarbonate classes based on a plurality of predefined sodium bicarbonate mass ranges, each of the plurality of sodium bicarbonate classes corresponding to a respective predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges (See Wang abstract and claim 1 and 2), a respective sodium bicarbonate class of the plurality of sodium bicarbonate classes (See Wang claim 1 and 2),determining an amount of bicarbonate sodium to add to a water supply of the dairy cow (See Wang [0063]), compensating SARA in the dairy cow by feeding, the amount of sodium bicarbonate to the dairy cow (See Wang claim 1 and 2, abstract and  [0063]) . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Mehrotra in view of Sato with a plurality of sodium bicarbonate classes based on a plurality of predefined sodium bicarbonate mass ranges, each of the plurality of sodium bicarbonate classes corresponding to a respective predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges, a respective sodium bicarbonate class of the plurality of sodium bicarbonate classes, determining an amount of bicarbonate sodium to add to a water supply of the dairy cow, compensating SARA in the dairy cow by feeding, the amount of sodium bicarbonate to the dairy cow like taught by Wang to improve Mehrotra’s method with perfusion of sodium bicarbonate which strengthens the acidosis therapeutic effect of cud, and can economically beneficial in production of the ruminant (See Wang [0007]). 
Mehrotra in view of Sato in view of Wang is silent to a fuzzy control system. Mol teaches a fuzzy control system (See Mol Page 3 para 3). It would be obvious to one of ordinary skill in the art before the present application to provide Mehrotra in view of Sato in view of Wang with a fuzzy control system like taught by Mol to provide Mehrotra’s method with statistical analysis for membership values/data (See Mol Page 3 para 3). 
Regarding claim 2, Mehrotra teaches wherein the first period of the time comprises a 24-hour period (See Mehrotra claim 18 and see figure 3 and 4, the sensing period can be up to 48 hours and can be chosen). 
Regarding claim 3, Mehrotra teaches wherein the second period of time comprises a 5-hour period (See Mehrotra claim 18 and see figure 3 and 4, the sensing period can be up to 48 hours and can be chosen). 
	Regarding claim 4, Mehrotra teaches pH range (See Mehrotra col. 8 lines 45-51) but is silent to wherein generating the plurality of pH classes comprises: generating a normal pH class (N) corresponding to a first predefined pH range of the plurality of predefined pH ranges, the first predefined pH range comprising pH values larger than 6;  generating an ordinary pH class (O) corresponding to a second predefined pH range of the plurality of predefined pH ranges, the second predefined pH range comprising pH values between 5.7 and 6; generating a pretty low pH class (PL) corresponding to a third predefined pH range of the plurality of predefined pH ranges, the third predefined pH range comprising pH values between 5.5 and 5.7; generating a very low pH class (VL) corresponding to a fourth predefined pH range of the plurality of predefined pH ranges, the fourth predefined pH range comprising pH values between 5 and 5.5; and generating a critically low pH class (CL) corresponding to a fifth predefined pH range of the plurality of predefined pH ranges, the fifth predefined pH range comprising pH values smaller than 5.
 	Sato teaches generating a normal pH class (N) corresponding to a first predefined pH range of the plurality of predefined pH ranges, the first predefined pH range comprising pH values larger than 6 (See Sato col. 6 lines 29-34, normal is 7-6 and acidosis is 5.5 or lower); 
generating an ordinary pH class (O) corresponding to a second predefined pH range of the plurality of predefined pH ranges, the second predefined pH range comprising pH values between 5.7 and 6 (See Sato col. 6 lines 29-34, normal is 7-6 and acidosis is 5.5 or lower);
 generating a pretty low pH class (PL) corresponding to a third predefined pH range of the plurality of predefined pH ranges, the third predefined pH range comprising pH values between 5.5 and 5.7 (See Sato col. 6 lines 29-34, normal is 7-6 and acidosis is 5.5 or lower); 
generating a very low pH class (VL) corresponding to a fourth predefined pH range of the plurality of predefined pH ranges, the fourth predefined pH range comprising pH values between 5 and 5.5 (See Sato col. 6 lines 29-34, normal is 7-6 and acidosis is 5.5 or lower); and
 generating a critically low pH class (CL) corresponding to a fifth predefined pH range of the plurality of predefined pH ranges, the fifth predefined pH range comprising pH values smaller than 5 (See Sato col. 6 lines 29-34, normal is 7-6 and acidosis is 5.5 or lower).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Mehrotra in view of Sato in view of Wang  in view of Mol with generating the plurality of pH classes like taught by Sato in order to provide Mehrotra’s method with criteria for rumen acidosis when measuring rumen pH (See Sato col. 6 line 33-34).	Regarding claim 5, Wang teaches wherein generating the plurality of sodium bicarbonate classes comprises: 
	generating a zero sodium bicarbonate class (Z) corresponding to a first predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges, the first predefined sodium bicarbonate mass range comprising zero grams of sodium bicarbonate (See Wang abstract and claim 1 and 2); 	generating a low sodium bicarbonate class (L) corresponding to a second predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges, the second predefined sodium bicarbonate mass range comprising values between 120 gr and 150 gr of sodium bicarbonate (See Wang abstract and claim 1 and 2); 	generating a medium sodium bicarbonate class (M) corresponding to a third predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges, the third predefined sodium bicarbonate mass range comprising values between 150 gr and 175 gr of sodium bicarbonate (See Wang abstract and claim 1 and 2); 	generating a high sodium bicarbonate class (H) corresponding to a fourth predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges, the fourth predefined sodium bicarbonate mass range comprising values between 175 gr and 187 gr of sodium bicarbonate (See Wang abstract and claim 1 and 2); and	 generating a very high sodium bicarbonate class (VH) corresponding to a fifth predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges, the fifth predefined sodium bicarbonate mass range comprising values between 187 gr and 200 gr of sodium bicarbonate (See Wang abstract and claim 1 and 2).	It would be an obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the mass of sodium bicarbonate within each class in order to provide comparative results of the effects of sodium bicarbonate mass amount, however the functionality or objective of addition of sodium bicarbonate would remain the same. It would be obvious to one of ordinary skill in the art to provide Mehrotra in view of Sato in view of Wang in view of Mol with plurality of sodium bicarbonate classes like taught by Wang in order to provide Mehrotra’s method with an amount sodium bicarbonate which strengthens the acidosis therapeutic effect of cud, and can economically beneficial in production of the ruminant (See Wang [0007]).
	Regarding claim 6, Mehrotra teaches pH (See Mehrotra col. 3 lines 6-20) but is silent to pH classes, sodium bicarbonate. 	Sato teaches pH classes N, O, PL, VL and CL (See Sato col. 6 lines 29-34, See Sato col. 6 lines 29-34, normal is 7-6 and acidosis is 5.5 or lower). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Mehrotra with pH classes N, O, PL, VL and CL like taught by Sato in order to provide Mehrotra’s method with criteria for rumen acidosis when measuring rumen pH (See Sato col. 6 line 33-34). 	Mehrotra in view of Sato are silent to sodium bicarbonate, Z, LM, H, and VH. Wang teaches sodium bicarbonate, Z, LM, H, and VH (See Wang abstract and claim 1 and 2).
	 It would be an obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Mehrotra in view of Sato with sodium bicarbonate, Z, LM, H, and VH like taught by Wang in order to provide Mehrotra’s method with an amount sodium bicarbonate which strengthens the acidosis therapeutic effect of cud, and can economically beneficial in production of the ruminant (See Wang [0007]). 
	Mehrotra in view of Sato in view of Wang is silent to mapping a pair of CL and CL to VH; mapping a pair of CL and VL to VH; mapping a pair of CL and PL to H; mapping a pair of CL and O to M; mapping a pair of CL and N to M; mapping a pair of VL and CL to VH; mapping a pair of VL and VL to H; mapping a pair of VL and PL to M; mapping a pair of VL and O to M; mapping a pair of VL and N to L; mapping a pair of PL and CL to H; mapping a pair of PL and VL to M; mapping a pair of PL and PL to M; mapping a pair of PL and O to L; mapping a pair of PL and N to L; mapping a pair of O and CL to M; mapping a pair of O and VL to L; mapping a pair of O and PL to L; mapping a pair of O and O to L; mapping a pair of O and N to Z; mapping a pair of N and CL to L; mapping a pair of N and VL to Z; mapping a pair of N and PL to Z; mapping a pair of N and O to Z; and mapping a pair of N and N to Z. Mol teaches mapping pairs (See Mol page 3 para 3-8, the mapping pairs are equivalent to membership functions which are the conditions equivalent to pH classes and sodium bicarbonate classes). 	It would be obvious to one of ordinary skill in the art before the present application to provide Mehrotra in view of Sato in view of Wang with mapping pairs like taught by Mol to provide Mehrotra’s method with statistical analysis for membership values/data and determine output quantity/conditions (See Mol Page 3 para 3 and 8).
	Regarding claim 7, Mehrotra teaches wherein designing the control system comprises (See Mehrotra col. 3 lines 33-48, microprocessor serves as a control device): 
	generating a first input membership function, the first input membership function associated with the first input (See Mehrotra Col. 3 lines 33-48; receive and transmit sensor inputs); 
	generating a second input membership function, the second input membership function associated with the second input (See Mehrotra Col. 3 lines 33-48; receive and transmit sensor inputs); and 
	generating an output membership function, the output membership function associated with the output (See Mehrotra Col. 3 lines 33-48; receive and transmit sensor inputs which is equivalent to a first and second input the output is transmission of data).
	Mehrotra is silent to fuzzy control system, the first pH class, the second pH class, and plurality of sodium bicarbonate classes. 
	Sato teaches the first pH class and the second pH class (See Sato col. 6 lines 29-34, See Sato col. 6 lines 29-34, normal is 7-6 and acidosis is 5.5 or lower).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Mehrotra with the first pH class and the second pH class like taught by Sato in order to provide Mehrotra’s method with criteria for rumen acidosis when measuring rumen pH (See Sato col. 6 line 33-34).	Mehrotra in view of Sato is silent to fuzzy control system, a plurality of sodium bicarbonate classes. Wang teaches a plurality of sodium bicarbonate classes (See Wang abstract and claim 1 and 2).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Mehrotra in view of Sato with a plurality of sodium bicarbonate classes like taught by Wang to improve Mehrotra’s method with perfusion of sodium bicarbonate which strengthens the acidosis therapeutic effect of cud, and can economically beneficial in production of the ruminant (See Wang [0007]).
Mehrotra in view of Sato in view of Wang is silent to a fuzzy control system. Mol teaches a fuzzy control system (See Mol Page 3 para 3). It would be obvious to one of ordinary skill in the art before the present application to provide Mehrotra in view of Sato in view of Wang with a fuzzy control system like taught by Mol to provide Mehrotra’s method with statistical analysis for membership values/data (See Mol Page 3 para 3). 
	Regarding claim 8, Mehrotra teaches wherein generating each of the first input membership function, the second input membership function, and the output membership function (See Mehrotra col. 3 lines 33-49, sensor inputs, See figure 3 and 4, outputs pH data). 	Mehrotra in view of Sato in view of Wang in view of Mol is silent to comprises generating a trapezoidal function. Mol further teaches a trapezoidal function (See Mol page 3 para 4, trapezoidal functions). It would be obvious to one of ordinary skill in the art before the effective filing date to provide Mehrotra in view of Sato and Wang in view of Mol with trapezoidal functions like taught by Mol to improve Mehrotra’s method with statistical analysis by transforming membership functions such as states of a condition into numerical variables (See Mol page 3 para 3-6 ).	Regarding claim 9, Mehrotra teaches loading the first average to the first input of the control system (See Mehrotra col. 3 lines 33-48, microprocessor serves as a control device); loading the second average to the second input of the control system; obtaining the output of the control system (See Mehrotra col. 3 lines 33-49, sensor inputs, See figure 3 and 4, outputs pH data). 	Mehrotra is silent to fuzzy control system and determining the amount of bicarbonate sodium. 	Mol further teaches a fuzzy control system (See Mol Page 3 para 3). It would be obvious to one of ordinary skill in the art before the present application to provide Mehrotra in view of Sato in view of Wang with a fuzzy control system like taught by Mol to provide Mehrotra’s method with statistical analysis for membership values/data (See Mol Page 3 para 3).
	Mehrotra in view of Sato in view of Wang in view of Mol is silent to amount of bicarbonate sodium. Wang further teaches determining the amount of sodium bicarbonate (See Wang abstract and claim 1 and 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to provide Mehrotra in view of Sato in view of Wang in view of Mol with determining the amount of bicarbonate sodium like taught by Wang to improve Mehrotra’s method with perfusion of sodium bicarbonate which strengthens the acidosis therapeutic effect of cud, and can economically beneficial in production of the ruminant (See Wang [0007]).
	Regarding claim 10, Mehrotra teaches a system for controlling sub-acute ruminal acidosis (SARA) in a dairy cow (See Mehrotra abstract), the system comprising: 
	a pH sensor placed in a rumen of the dairy cow (See Mehrotra Figure 1 and see col. 7 lines 6-7), the pH sensor configured to obtain pH data of the rumen (See Mehrotra col. 7 lines 50-52); 	a transmitter coupled with the pH sensor (See Mehrotra col. 6 lines 15-26), the transmitter configured to transmit the pH data (See Mehrotra col. 6 lines 15-26); 
	a receiver configured to receive the pH data from the transmitter (See Mehrotra col. 3 lines 18-20, receiving station); 	a memory having processor-readable instructions stored therein, the memory configured to receive the pH data from the receiver (See Mehrotra Col. 3 lines 48-53); and 	a processor configured to access the memory and execute the processor-readable instructions, which, when executed by the processor configures the processor to perform a method, the method comprising (See Column 3 lines 33-48 and 48-53 has a memory and processor for sensor inputs): 	calculating, utilizing the one or more processors (See Mehrotra col. 3 lines 39-48 microprocessor), a first average of the pH data (See Mehrotra col. 7 lines 12-13, device capable of average and see figure 3 and 5) and a second average of the pH data (See Mehrotra col. 7 lines 12-13, and see figure 3 and 5), the first average associated with a first period of time and the second average associated with a second period of time (See Mehrotra Figure 3 and 4 capable of monitoring over time and location and the ph can be averaged see col. 7 lines 12-13); 
	Mehrotra teaches control system based on a set of rules (See Mehrotra col. 3 lines 33-48, microprocessor serves as a control device) the first average (See Mehrotra col. 7 lines 12-13, device capable of average and see figure 3 and 5), the second average (See Mehrotra col. 7 lines 12-13, and see figure 3 and 5), wherein the control system comprises a first input, a second input (See Mehrotra col. 3 lines 33-49, sensor inputs), and an output (See Mehrotra Figure 3 and 4, outputs ph data); and utilizing the control system based on the first average and the second average (See Mehrotra col. 3 lines 33-48, microprocessor serves as a control device using data collected).
Mehrotra is silent to generating, a plurality of pH classes based on a plurality of predefined pH ranges, each of the plurality of pH classes corresponding to a respective predefined pH range of the plurality of predefined pH;
 generating, a plurality of sodium bicarbonate classes based on a plurality of predefined sodium bicarbonate mass ranges, each of the plurality of sodium bicarbonate classes corresponding to a respective predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges; 
	a fuzzy control system comprising a respective sodium bicarbonate class of the plurality of sodium bicarbonate classes the pair of pH classes comprising a first pH class of the plurality of pH classes and a second pH class of the plurality of pH classes, the first pH class, the second pH class;
determining an amount of sodium bicarbonate to add to a water supply of the dairy cow.
Sato teaches generating, a plurality of pH classes based on a plurality of predefined pH ranges, each of the plurality of pH classes corresponding to a respective predefined pH range of the plurality of predefined pH ranges (See Sato col. 6 lines 29-34, normal is 7-6 and acidosis is 5.5 or lower), the pair of pH classes comprising a first pH class of the plurality of pH classes (See Sato col. 6 lines 29-34,) and a second pH class of the plurality of pH classes (See Sato col. 6 lines 29-34,), the first pH class, the second pH class (See Sato col. 6 lines 29-34, normal is 7-6 and acidosis is 5.5 or lower). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Mehrotra with a plurality of pH classes based on a plurality of predefined pH ranges, each of the plurality of pH classes corresponding to a respective pre-defined pH range of the plurality of pre-defined pH ranges like taught by Sato in order to provide Mehrotra’s system with criteria for rumen acidosis when measuring rumen pH (See Sato col. 6 line 33-34).	Mehrotra in view of Sato is silent to generating, a plurality of sodium bicarbonate classes based on a plurality of predefined sodium bicarbonate mass ranges, each of the plurality of sodium bicarbonate classes corresponding to a respective predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges; 	
a respective sodium bicarbonate class of the plurality of sodium bicarbonate classes;
determining an amount of bicarbonate sodium to add to a water supply of the dairy cow.
Wang teaches generating, a plurality of sodium bicarbonate classes based on a plurality of predefined sodium bicarbonate mass ranges, each of the plurality of sodium bicarbonate classes corresponding to a respective predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges (See Wang abstract and claim 1 and 2), a respective sodium bicarbonate class of the plurality of sodium bicarbonate classes (See Wang claim 1 and 2),determining an amount of bicarbonate sodium to add to a water supply of the dairy cow (See Wang [0063]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Mehrotra in view of Sato with a plurality of sodium bicarbonate classes based on a plurality of predefined sodium bicarbonate mass ranges, each of the plurality of sodium bicarbonate classes corresponding to a respective predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges, a respective sodium bicarbonate class of the plurality of sodium bicarbonate classes, determining an amount of bicarbonate sodium to add to a water supply of the dairy cow like taught by Wang to improve Mehrotra’s system with perfusion of sodium bicarbonate which strengthens the acidosis therapeutic effect of cud, and can economically beneficial in production of the ruminant (See Wang [0007]). 
Mehrotra in view of Sato in view of Wang is silent to a fuzzy control system. Mol teaches a fuzzy control system (See Mol Page 3 para 3). It would be obvious to one of ordinary skill in the art before the present application to provide Mehrotra in view of Sato in view of Wang with a fuzzy control system like taught by Mol to provide Mehrotra’s system with statistical analysis for membership values/data (See Mol Page 3 para 3). 
	Regarding claim 11, Mehrotra teaches wherein the first period of the time comprises a 24-hour period (See Mehrotra claim 18 and see figure 3 and 4, the sensing period can be up to 48 hours and can be chosen). 	Regarding claim 12, Mehrotra teaches wherein the second period of time comprises a 5-hour period (See Mehrotra claim 18 and see figure 3 and 4, the sensing period can be up to 48 hours and can be chosen). 	Regarding claim 13, Mehrotra teaches pH range (See Mehrotra col. 8 lines 45-51) but is silent to wherein generating the plurality of pH classes comprises: generating a normal pH class (N) corresponding to a first predefined pH range of the plurality of predefined pH ranges, the first predefined pH range comprising pH values larger than 6;  generating an ordinary pH class (O) corresponding to a second predefined pH range of the plurality of predefined pH ranges, the second predefined pH range comprising pH values between 5.7 and 6; generating a pretty low pH class (PL) corresponding to a third predefined pH range of the plurality of predefined pH ranges, the third predefined pH range comprising pH values between 5.5 and 5.7; generating a very low pH class (VL) corresponding to a fourth predefined pH range of the plurality of predefined pH ranges, the fourth predefined pH range comprising pH values between 5 and 5.5; and generating a critically low pH class (CL) corresponding to a fifth predefined pH range of the plurality of predefined pH ranges, the fifth predefined pH range comprising pH values smaller than 5. 
 	Sato further teaches generating a normal pH class (N) corresponding to a first predefined pH range of the plurality of predefined pH ranges, the first predefined pH range comprising pH values larger than 6 (See Sato col. 6 lines 29-34, normal is 7-6 and acidosis is 5.5 or lower); 
generating an ordinary pH class (O) corresponding to a second predefined pH range of the plurality of predefined pH ranges, the second predefined pH range comprising pH values between 5.7 and 6 (See Sato col. 6 lines 29-34, normal is 7-6 and acidosis is 5.5 or lower);
 generating a pretty low pH class (PL) corresponding to a third predefined pH range of the plurality of predefined pH ranges, the third predefined pH range comprising pH values between 5.5 and 5.7 (See Sato col. 6 lines 29-34, normal is 7-6 and acidosis is 5.5 or lower); 
generating a very low pH class (VL) corresponding to a fourth predefined pH range of the plurality of predefined pH ranges, the fourth predefined pH range comprising pH values between 5 and 5.5 (See Sato col. 6 lines 29-34, normal is 7-6 and acidosis is 5.5 or lower); and
 generating a critically low pH class (CL) corresponding to a fifth predefined pH range of the plurality of predefined pH ranges, the fifth predefined pH range comprising pH values smaller than 5 (See Sato col. 6 lines 29-34, normal is 7-6 and acidosis is 5.5 or lower).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Mehrotra in view of Sato in view of Wang in view of Mol with generating the plurality of pH classes like taught by Sato in order to provide Mehrotra’s system with criteria for rumen acidosis when measuring rumen pH (See Sato col. 6 line 33-34).	Regarding claim 14, Wang teaches wherein generating the plurality of sodium bicarbonate classes comprises: 
	generating a zero sodium bicarbonate class (Z) corresponding to a first predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges, the first predefined sodium bicarbonate mass range comprising zero grams of sodium bicarbonate (See Wang abstract and claim 1 and 2); 	generating a low sodium bicarbonate class (L) corresponding to a second predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges, the second predefined sodium bicarbonate mass range comprising values between 120 gr and 150 gr of sodium bicarbonate (See Wang abstract and claim 1 and 2); 	generating a medium sodium bicarbonate class (M) corresponding to a third predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges, the third predefined sodium bicarbonate mass range comprising values between 150 gr and 175 gr of sodium bicarbonate (See Wang abstract and claim 1 and 2); 	generating a high sodium bicarbonate class (H) corresponding to a fourth predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges, the fourth predefined sodium bicarbonate mass range comprising values between 175 gr and 187 gr of sodium bicarbonate (See Wang abstract and claim 1 and 2); and	 generating a very high sodium bicarbonate class (VH) corresponding to a fifth predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges, the fifth predefined sodium bicarbonate mass range comprising values between 187 gr and 200 gr of sodium bicarbonate (See Wang abstract and claim 1 and 2).	It would be an obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the mass of sodium bicarbonate within each class in order to provide comparative results of the effects of sodium bicarbonate mass amount, however the functionality or objective of addition of sodium bicarbonate would remain the same. It would be obvious to one of ordinary skill in the art to provide Mehrotra in view of Sato in view of Wang in view of Mol with plurality of sodium bicarbonate classes like taught by Wang in order to provide Mehrotra’s system with an amount sodium bicarbonate which strengthens the acidosis therapeutic effect of cud, and can economically beneficial in production of the ruminant (See Wang [0007]).
	Regarding claim 15, Mehrotra teaches pH (See Mehrotra col. 3 lines 6-20) but is silent to pH classes, sodium bicarbonate. Sato teaches pH classes N, O, PL, VL and CL (See Sato col. 6 lines 29-34, See Sato col. 6 lines 29-34, normal is 7-6 and acidosis is 5.5 or lower). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Mehrotra with pH classes N, O, PL, VL and CL like taught by Sato in order to provide Mehrotra’s method with criteria for rumen acidosis when measuring rumen pH (See Sato col. 6 line 33-34). Mehrotra in view of Sato are silent to sodium bicarbonate, Z, LM, H, and VH. Wang teaches sodium bicarbonate, Z, LM, H, and VH (See Wang abstract and claim 1 and 2). It would be an obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Mehrotra in view of Sato with sodium bicarbonate, Z, LM, H, and VH like taught by Wang in order to provide Mehrotra’s method with an amount sodium bicarbonate which strengthens the acidosis therapeutic effect of cud, and can economically beneficial in production of the ruminant (See Wang [0007]). 
	Mehrotra in view of Sato in view of Wang is silent to mapping a pair of CL and CL to VH; mapping a pair of CL and VL to VH; mapping a pair of CL and PL to H; mapping a pair of CL and O to M; mapping a pair of CL and N to M; mapping a pair of VL and CL to VH; mapping a pair of VL and VL to H; mapping a pair of VL and PL to M; mapping a pair of VL and O to M; mapping a pair of VL and N to L; mapping a pair of PL and CL to H; mapping a pair of PL and VL to M; mapping a pair of PL and PL to M; mapping a pair of PL and O to L; mapping a pair of PL and N to L; mapping a pair of O and CL to M; mapping a pair of O and VL to L; mapping a pair of O and PL to L; mapping a pair of O and O to L; mapping a pair of O and N to Z; mapping a pair of N and CL to L; mapping a pair of N and VL to Z; mapping a pair of N and PL to Z; mapping a pair of N and O to Z; and mapping a pair of N and N to Z. Mol teaches mapping pairs (See Mol page 3 para 3-8, the mapping pairs are equivalent to membership functions which are the conditions equivalent to pH classes and sodium bicarbonate classes). 	It would be obvious to one of ordinary skill in the art before the present application to provide Mehrotra in view of Sato in view of Wang with mapping pairs like taught by Mol to provide Mehrotra’s system with statistical analysis for membership values/data and determine output quantity/conditions (See Mol Page 3 para 3 and 8).	Regarding claim 16, Mehrotra teaches wherein designing the control system comprises (See Mehrotra col. 3 lines 33-48, microprocessor serves as a control device): 
	generating a first input membership function, the first input membership function associated with the first input (See Mehrotra Col. 3 lines 33-48; receive and transmit sensor inputs); 
	generating a second input membership function, the second input membership function associated with the second input (See Mehrotra Col. 3 lines 33-48; receive and transmit sensor inputs); and 
	generating an output membership function, the output membership function associated with the output (See Mehrotra Col. 3 lines 33-48; receive and transmit sensor inputs which is equivalent to a first and second input the output is transmission of data).
	Mehrotra is silent to fuzzy control system, the first pH class, the second pH class, and plurality of sodium bicarbonate classes. 
	Sato teaches the first pH class and the second pH class (See Sato col. 6 lines 29-34, See Sato col. 6 lines 29-34, normal is 7-6 and acidosis is 5.5 or lower).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Mehrotra with the first pH class and the second pH class like taught by Sato in order to provide Mehrotra’s system with criteria for rumen acidosis when measuring rumen pH (See Sato col. 6 line 33-34).	Mehrotra in view of Sato is silent to fuzzy control system, a plurality of sodium bicarbonate classes. Wang teaches a plurality of sodium bicarbonate classes (See Wang abstract and claim 1 and 2).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Mehrotra in view of Sato with a plurality of sodium bicarbonate classes like taught by Wang to improve Mehrotra’s system with perfusion of sodium bicarbonate which strengthens the acidosis therapeutic effect of cud, and can economically beneficial in production of the ruminant (See Wang [0007]).
Mehrotra in view of Sato in view of Wang is silent to a fuzzy control system. Mol teaches a fuzzy control system (See Mol Page 3 para 3). It would be obvious to one of ordinary skill in the art before the present application to provide Mehrotra in view of Sato in view of Wang with a fuzzy control system like taught by Mol to provide Mehrotra’s method with statistical analysis for membership values/data (See Mol Page 3 para 3). 	Regarding claim 17, Mehrotra teaches wherein generating each of the first input membership function, the second input membership function, and the output membership function (See Mehrotra col. 3 lines 33-49, sensor inputs, See figure 3 and 4, outputs pH data). Mehrotra in view of Sato in view of Wang in view of Mol is silent to comprises generating a trapezoidal function. Mol further teaches a trapezoidal function (See Mol page 3 para 4, trapezoidal functions). It would be obvious to one of ordinary skill in the art before the effective filing date to provide Mehrotra in view of Sato in view of Wang and Mol with trapezoidal functions like taught by Mol to improve Mehrotra’s system with statistical analysis by transforming membership functions such as states of a condition into numerical variables (See Mol page 3 para 3-6).
Regarding claim 18, Mehrotra teaches loading the first average to the first input of the control system (See Mehrotra col. 3 lines 33-48, microprocessor serves as a control device); loading the second average to the second input of the control system; obtaining the output of the control system (See Mehrotra col. 3 lines 33-49, sensor inputs, See figure 3 and 4, outputs pH data). 	Mehrotra is silent to fuzzy control system and determining the amount of bicarbonate sodium. 	Mol further teaches a fuzzy control system (See Mol Page 3 para 3). It would be obvious to one of ordinary skill in the art before the present application to provide Mehrotra in view of Sato in view of Wang in view of Mol with a fuzzy control system like taught by Mol to provide Mehrotra’s system with statistical analysis for membership values/data (See Mol Page 3 para 3).
	Mehrotra in view of Sato in view of Wang in view of Mol is silent to amount of bicarbonate sodium. Wang further teaches determining the amount of bicarbonate sodium (See Wang abstract and claim 1 and 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to provide Mehrotra in view of Sato in view of Wang in view of Mol with determining the amount of bicarbonate sodium like taught by Wang to improve Mehrotra’s system with perfusion of sodium bicarbonate which strengthens the acidosis therapeutic effect of cud, and can economically beneficial in production of the ruminant (See Wang [0007]).
	Regarding claim 19, Mehrotra teaches a method for controlling sub-acute ruminal acidosis (SARA) in a dairy cow (See Mehrotra abstract), the method comprising: 
placing a pH sensor in a rumen of the dairy cow (See Mehrotra Figure 1 and see col. 7 lines 6-7);
 obtaining pH data of the rumen utilizing the pH sensor (See Mehrotra col. 7 lines 50-52); 
 receiving the pH data by one or more processors (See Mehrotra claim 6, the ph data was received by external receiver which can be computer or mobile phone see col. 6 lines 14-26 and col. 3 lines 39-48 “microprocessor”); 
calculating, utilizing the one or more processors (See Mehrotra col. 3 lines 39-48 microprocessor), a first average of the pH data (See Mehrotra col. 7 lines 12-13, device capable of average and see figure 3 and 5) and a second average of the pH data (See Mehrotra col. 7 lines 12-13, and see figure 3 and 5), the first average associated with a first period of time and the second average associated with a second period of time (See Mehrotra Figure 3 and 4 capable of monitoring over time and location and the pH can be averaged see col. 7 lines 12-13).
Mehrotra is silent to generating, utilizing the one or more processors, a plurality of pH classes based on a plurality of predefined pH ranges, each of the plurality of pH classes corresponding to a respective predefined pH range of the plurality of predefined pH ranges;
 generating, utilizing the one or more processors, a plurality of sodium bicarbonate classes based on a plurality of predefined sodium bicarbonate mass ranges, each of the plurality of sodium bicarbonate classes corresponding to a respective predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges; 	designing, utilizing the one or more processors, a fuzzy control system based on a set of rules, each rule of the set of rules comprising mapping a pair of pH classes to a respective sodium bicarbonate class of the plurality of sodium bicarbonate classes, the pair of pH classes comprising a first pH class of the plurality of pH classes and a second pH class of the plurality of pH classes, the first pH class associated with the first average and the second pH class associated with the second average, wherein the fuzzy control system comprises a first input, a second input, and an output; 
determining an amount of sodium bicarbonate to add to a water supply of the dairy cow utilizing the fuzzy control system based on the first average and the second average; 
forming a sodium bicarbonate water supply by adding the amount of the sodium bicarbonate to the water supply 
treating SARA in the dairy cow by feeding the sodium bicarbonate water supply the dairy cow.
Sato teaches utilizing the one or more processors, a plurality of pH classes based on a plurality of predefined pH ranges, each of the plurality of pH classes corresponding to a respective predefined pH range of the plurality of predefined pH ranges (See Sato col. 6 lines 29-34, normal is 7-6 and acidosis is 5.5 or lower), the pair of pH classes comprising a first pH class of the plurality of pH classes (See Sato col. 6 lines 29-34) and a second pH class of the plurality of pH classes (See Sato col. 6 lines 29-34,), the first pH class, the second pH class (See Sato col. 6 lines 29-34, normal is 7-6 and acidosis is 5.5 or lower). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Mehrotra with a plurality of pH classes based on a plurality of predefined pH ranges, each of the plurality of pH classes corresponding to a respective pre-defined pH range of the plurality of pre-defined pH ranges like taught by Sato in order to provide Mehrotra’s method with criteria for rumen acidosis when measuring rumen pH (See Sato col. 6 line 33-34).
Mehrotra in view of Sato is silent to generating, utilizing the one or more processors, a plurality of sodium bicarbonate classes based on a plurality of predefined sodium bicarbonate mass ranges, each of the plurality of sodium bicarbonate classes corresponding to a respective predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges; 	designing, utilizing the one or more processors, a fuzzy control system based on a set of rules, each rule of the set of rules comprising mapping a pair of pH classes to a respective sodium bicarbonate class of the plurality of sodium bicarbonate classes, the pair of pH classes comprising a first pH class of the plurality of pH classes and a second pH class of the plurality of pH classes, the first pH class associated with the first average and the second pH class associated with the second average, wherein the fuzzy control system comprises a first input, a second input, and an output; 
determining an amount of sodium bicarbonate to add to a water supply of the dairy cow utilizing the fuzzy control system based on the first average and the second average; 
forming a sodium bicarbonate water supply by adding the amount of the sodium bicarbonate to the water supply 
treating SARA in the dairy cow by feeding the sodium bicarbonate water supply the dairy cow.
Wang teaches utilizing the one or more processors, a plurality of sodium bicarbonate classes based on a plurality of predefined sodium bicarbonate mass ranges, each of the plurality of sodium bicarbonate classes corresponding to a respective predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges (See Wang abstract and claim 1 and 2), a respective sodium bicarbonate class of the plurality of sodium bicarbonate classes (See Wang claim 1 and 2),determining an amount of bicarbonate sodium to add to a water supply of the dairy cow (See Wang [0063]), forming a sodium bicarbonate water supply by adding the amount of the sodium bicarbonate to the water supply 
treating SARA in the dairy cow by feeding the sodium bicarbonate water supply the dairy cow (See Wang claim 1 and 2, abstract and  [0063]) . 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Mehrotra in view of Sato with a plurality of sodium bicarbonate classes based on a plurality of predefined sodium bicarbonate mass ranges, each of the plurality of sodium bicarbonate classes corresponding to a respective predefined sodium bicarbonate mass range of the plurality of predefined sodium bicarbonate mass ranges, a respective sodium bicarbonate class of the plurality of sodium bicarbonate classes, determining an amount of bicarbonate sodium to add to a water supply of the dairy cow forming a sodium bicarbonate water supply by adding the amount of the sodium bicarbonate to the water supply treating SARA in the dairy cow by feeding the sodium bicarbonate water supply the dairy cow like taught by Wang to improve Mehrotra’s method with perfusion of sodium bicarbonate which strengthens the acidosis therapeutic effect of cud, and can economically beneficial in production of the ruminant (See Wang [0007]). 
Mehrotra in view of Sato in view of Wang is silent to a fuzzy control system. Mol teaches a fuzzy control system (See Mol Page 3 para 3). It would be obvious to one of ordinary skill in the art before the present application to provide Mehrotra in view of Sato in view of Wang with a fuzzy control system like taught by Mol to provide Mehrotra’s method with statistical analysis for membership values/data (See Mol Page 3 para 3). 
					Response to Arguments 
	Applicant's argument filed October 8, 2022 with respect to rejection of claims 1-18 under 35 U.S.C 101 specifically regarding the addition of limitation “compensating SARA in the dairy cow by feeding the amount of sodium bicarbonate to the cow” has been fully considered, and is persuasive. 
	Applicant's argument filed October 8, 2022 with respect to rejection of claims 1-18 under 35 U.S.C 103 specifically regarding Mehrotra in view of Sato in view of Wang in view of Mol do not teach “a first average of the pH data and a second average of the pH data, generating a plurality of sodium bicarbonate classes based on a plurality of predefined sodium bicarbonate mass ranges, each of the plurality of sodium bicarbonate classes corresponding to a respective pre-defined sodium bicarbonate mass range, determining an amount of sodium bicarbonate, based on the first average and the second average” has been fully considered, and is not persuasive. Wang teaches plurality of sodium bicarbonate classes corresponding to a respective pre-defined sodium bicarbonate mass range (See Wang abstract and claim 1 and 2). The 0.3-0.5g of sodium bicarbonate can correspond to a class along with a pre-defined sodium bicarbonate range. Claim 1 is rejected under 35 U.S.C 103 as being unpatentable in view of Mehrotra in view Sato in view of Wang teach the first average and the second average. Mehrotra teaches a first average of pH data (See Mehrotra col. 7 lines 12-13, device capable of average and see figure 3 and 5) and second average of the pH data (See Mehrotra col. 7 lines 1-13, and see figure 3 and 5). Wang teaches determining an amount of sodium bicarbonate (See Wang [0063]). It would be obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Mehrotra with determining an amount of sodium bicarbonate as taught by Wang to improve Mehrotra’s method with the perfusion of sodium bicarbonate to strengthen the acidosis therapeutic effect of cud. Claims 2-9 depend on claim 1 therefore are not allowable. 
	Applicant's argument filed October 8, 2022 with respect to rejection of claim 10 under 35 U.S.C 103 specifically regarding “claim 10 is allowable at least for analogous reasons presented above for claim 1” has been considered but is not persuasive. Wang teaches plurality of sodium bicarbonate classes corresponding to a respective pre-defined sodium bicarbonate mass range (See Wang abstract and claim 1 and 2). The 0.3-0.5g of sodium bicarbonate can correspond to a class along with a pre-defined sodium bicarbonate range. Claim 10 is rejected under 35 U.S.C 103 as being unpatentable in view of Mehrotra in view Sato in view of Wang teach the first average and the second average. Mehrotra teaches a first average of pH data (See Mehrotra col. 7 lines 12-13, device capable of average and see figure 3 and 5) and second average of the pH data (See Mehrotra col. 7 lines 1-13, and see figure 3 and 5). Wang teaches determining an amount of sodium bicarbonate (See Wang [0063]). It would be obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Mehrotra with determining an amount of sodium bicarbonate as taught by Wang to improve Mehrotra’s method with the perfusion of sodium bicarbonate to strengthen the acidosis therapeutic effect of cud. Claims 11-18 depend on claim 10 therefore are not allowable. 
	Applicant’s argument filed October 8, 2022 with respect to rejections of claim 4 and 13 under 35 U.S.C 103 specifically regarding “Sato does not teach a normal pH class, pH Values larger than 6, an ordinary pH class, pH values between 5.7 and 6, pH values between 5.5 and 5.7, pH values between 5 and 5.5, pH values smaller than 5” has been fully considered and is not persuasive. Sato teaches the normal pH class is 7.0 to 6.0 and where the rumen becomes 5.5 or lower is refereed to as rumen acidosis (See Sato Col. 6 lines 29-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Mehrotra’s method with a normal pH class, pH Values larger than 6, an ordinary pH class, pH values between 5.7 and 6, pH values between 5.5 and 5.7, pH values between 5 and 5.5, pH values smaller than 5 as taught by Sato to provide a scale for the rumen acidosis. Sato is silent to the groups of pH values with particular ranges however this is a matter of obvious design choice, because Sato teaches the range of pH for normal rumen and pH for rumen acidosis and the objective of pH being greater than 6.0-7.0 and 5.5 or lower depicts a range outside of normal would remain the same in defining acidosis. 
	Applicant’s argument filed October 8, 2022 with respect to rejections of claim 5 and 14 under 35 U.S.C 103 specifically regarding “ Wang does not disclose zero sodium bicarbonate class (Z), zero grams of sodium bicarbonate , a low sodium bicarbonate class, values between 120 grams and 150 grams of sodium bicarbonate, a medium sodium bicarbonate class, values between 150 and 175 grams of sodium bicarbonate, high sodium bicarbonate class, values between 175 and 187 grams of sodium bicarbonate, very high sodium bicarbonate class, values between 187 and 200 grams of sodium bicarbonate,” has been fully considered but is not persuasive. Wang teaches generating sodium bicarbonate (See Wang abstract and claim 1 and 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the mass of sodium bicarbonate within each class in order to provide comparative results of the effects of sodium bicarbonate mass amount, however the functionality or objective of addition of bicarbonate would remain the same. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Mehrotra in view of Sato in view of Wang in view of Mol with plurality of sodium bicarbonate classes like taught by Wang in order to provide Mehrotra’s method with an amount of sodium bicarbonate which strengthens the therapy effect for acidosis, which can be economically beneficial in production of ruminant (See Wang [0007]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791